v

Case

BYRON L. POTTS & COL, LPA
ATTORNEYS AT LAW
761 §. HIGH STREET
COLUMBUS, OHIO 43206
(614) 228-2154
www.blpotis.com
byronpotts@msn.com

 

 

2:21-cv-02834-ALM-EPD Doc #: 1 Filed: 05/27/21 Page: 1 of 7 PAGEID #: 1

IN THE UNITED STATE DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

Lashon Sims, : Civil Action

Plaintiff, : Case no,

Judge
VS.
The City of Columbus; : Magistrate
Chief Thomas Quinlan in his :
Individual and official capacities; :
and John Doe and Jane Doe; (1-32) : WITH JURY DEMAND
: ENDORSED HEREON
Defendant.
COMPLAINT

I.

1)

2)

3)

4)

5)

6)

Preliminary Statement

On May 30, 2020, Plaintiff and other demonstrators in Columbus exercised their nght of
assembly and expression by gathering downtown.

The purpose of the assembly and gathering was to protest the killing of George Floyd, by the
then Minneapolis Police Department Officer Derek Chauvin.

Starting on May 28, 2020 and continuing on May 29, May 30, and June 1, 2020 Plaintiff,
along with others all over the country, came to Downtown Columbus to demonstrate against
excessive use of force by police, saying the names of Black women and Black men that were
recently killed.

The Police Officers were upset by the message of the protests and criticisms that were stated
by the protestors.

The Officers either criticized profanely the protestors for their chants, signs, and civil

disobedience while using excessive force.

Defendants escalated their force against non-violent protesters, specifically the Plaintiff
Lashon Sims, and they authorized more police and material aid law enforcement personnel to

use greater force against other demonstrators who were injured.

 

 

 
 

 

 

D

Case

BYRON L. POTTS & CO., LPA
ATTORNEYS AT LAW

761 S. HIGH STREET
COLUMBUS, OHIO 43206
{614} 228-2154
www.blpotts.com
byronpotts@msn.com

 

: 2:21-cv-02834-ALM-EPD Doc #: 1 Filed: 05/27/21 Page: 2 of 7 PAGEID #: 2

 

7) On May 30, 2020 a curfew was imposed from 10:00pm to 6:00am. Eventually, the Mayor of
Columbus limited the use of force and tear gas on June 1, 2020, also denouncing the excessivd
force by police.

8) Plaintiff suffered injuries to her civil rights and her body, and she reasonably expected to
exercise her fundamental rights to assemble, protest, travel, and live freely within and around
Columbus.

9) Plaintiff seeks declaratory and injunctive relief, compensatory damages for injuries, punitive
damages from the Officer and the City of Columbus, and attorney fees and costs for violations
of her Fourth and Fourteenth Amendment rights to be free from excessive use of force; her
First and Fourteenth Amendment nghts to peaceably assemble and exercise freedom of
expression; and/or her Ohio Common Law Right not to be battered and/or injured by the gross
negligence of Police Officers and/or her statutory right to recover damages inflicted by a
criminal act caused by the failure of the Defendants City of Columbus and Chief to adopt

effective polices and adequately train, supervise, and discipline Officers.

TI. Jurisdiction and Venue

10) This Court has jurisdiction over this action by virtue of 28 U.S.C..§§ 1331 (federal
question); 1343 (civil rights); and 1367 (supplemental jurisdiction).

11) Declaratory, equitable, and injunctive relief is sought pursuant to 28 U.S.C. 2201; 2202;
42 U.S.C. § 1983; and the statutory and common law of the State of Ohio.

12) Under 42 U.S.C. §1983 and the statutory and common law of the State of Ohio,
compensatory damages may be awarded against all Defendants and punitive damages may be
awarded against Defendants and Officers.

13) Costs and attorneys’ fees may be awarded pursuant to 42 U.S.C. §1983, Fed. R. Civ. P. 54,
and the common law of the State of Ohio.

14) Venue lies in this forum pursuant to 28 U.S.C. 1391 (B) and $.D. Civ. R 82.1 because the
claims arose in Franklin County, Ohio where Defendant City of Columbus is located and
operates the Division of Police, headed by Defendant Chief, which empowered Defendants
Chief, and Officers to use force.

 

 

 
v

Caset 2:21-cv-02834-ALM-EPD Doc #: 1 Filed: 05/27/21 Page: 3 of 7 PAGEID #: 3

TIT. Parties

15) Plaintiff is an African-American female and citizen of the State of Ohio, residing in Franklin
County, Ohio; is presently on retirement disability from the Armed Services, on Social
Security disability and retirement from Whirlpooi.

16) Defendant City of Columbus is a political subdivision of the State of Ohio pursuant to
Chapter 2744, of the Ohio Revised Code. At all times material to this complaint the
Employer of Defendant Chief and Officers established policies on and trained, supervised,
and disciplined or failed to do so, its Officers in the use of force during demonstrations and
retaliating for speech they opposed and/or resented; and entered into agreements with other
entities to provide mutual aid law enforcement personnel under its general direction.

17) Defendant Thomas Quinlan, at all times material to this complaint, was employed by the city
of Columbus in its division of police as well as its Chief, is being sued in his individual and
official capacities; convened the division leadership to prepare for mass protest in
Columbus; without imposing any enforceable or meaningful restraints on the use of non-
lethal force authorized Defendants to use such force; continuously monitored the mass protest
starting May 28, 2020 in Columbus; knew that Defendants had used excessive force; has not
provided effective policies and adequate training, supervision, and/or discipline by or on
behalf of Defendant, City of Columbus in the use of force during demonstrations and

retaliating for speech they opposed and/or resented; was a person under 42 U.S.C. $§
1983 who acted under color of law; and provided general direction to mutual aid law
enforcement personnel from other entities.

18) The unnamed Officers; John Doe and Jane Doe, (to be named at a later date) are being sued
in their individual and official capacities; used or tolerated the use by other Officers an
excessive amount of force; received inadequate training, supervision, and/or discipline by or
on behalf of Defendant City of Columbus in the use for force during demonstrations and

retaliating for speech they opposed and/or resented; and was a person under 42 U.S.C.§§

BYRON L, POTTS & CO,LPA 1983 who acted under color of law.
ATTORNEYS AT LAW . .
761 S, HIGH STREET 19) Defendants knew by May 26, 2020 that demonstrations would occur in Downtown
COLUMBUS, OHIO 43206
(614) 228-2154 Columbus.

www.blpotts.com
byronpotts@msn.com 20) Defendants City of Columbus and Chief ensured that the Columbus Police Officers were

 

 

 

 

 
 

ae

o

Cas@] 2:21-cv-02834-ALM-EPD Doc #: 1 Filed: 05/27/21 Page: 4 of 7 PAGEID #: 4

armed with weapons they characterized as non-lethal and encouraged their use.

21) The Columbus Police Officers, deputies and mutual aid law enforcement caused
serious and harmful bodily injury and psychological injury to Plaintiff.

22) On May 30, 2020, the Columbus Police Officer in riot gear knocked Plaintiff down to the
ground for no reason. The Plaintiff suffered from both hips being replaced, a knee
replacement and was being treated for Post Traumatic Distress Disorder.

23) The Columbus Police Officer used tear gas on Plaintiff for no justifiable reason causing her
condition to exacerbate.

24) Over the course of the demonstrations on May 28, 29 and 30 and June 1, 2, and 3, Columbus
Police Officers beat peaceful protestors and bystanders, pepper-sprayed without provocation
and at point blank range protestors and observers, even elected officials.

25) The Defendants used tactics of kettling and collective punishment that created a chaotic
situation among protestors which Defendants used as an excuse for additional force against
protestors who moved to assist others who had been subjected to excessive force.

26) Photographs and videos were taken showing Plaintiff being knocked to the ground and
sprayed with pepper spray.

IV. Mistreatment of Plaimtiff Lashon Sims

27) On May 30, 2020, Ms. Sims was attending the protest near the intersection of Broad Street

and High Street.

28) Columbus Police Officers had then established a barricade-across Broad Street near Third

Street, and Broad and High Streets were completely blocked to vehicle traffic.

29) Columbus Police Officers wished to use violence against the protestors because they

harbored animosity toward the political message of the protestors.

30) To manufacture an opportunity for that violence, throughout the day Columbus Police
Officers would periodically move'west down Broad Street from their barricade and clear the
street of protestors by pepper-spraying them, driving them back on both sides of the street.

31) At approximately 11:30am, Ms. Sims was attempting to take a video of the Columbus Police

BYRON L.. POTTS & CO.,LPA
ATTORNEYS AT LAW epper-spraying the elected officials, specifically Congresswoman Joyce Beatty.
761 §. HIGH STREET peppet-spraying » SP y g y y

coe ea) 28 3154 43206 32) Plaintiff was thrown to the pavement on High Street and peppered sprayed causing
www.bipotts.com
byronpotis@msn.com

significant pain, both physical and psychological.

 

 

 

 
v

Case

BYRON L. POTTS & CO., LPA
ATTORNEYS AT LAW

761 S. HIGH STREET
COLUMBUS, OHIO 43206
(614) 228-2154
www.blpotts.com
byronpotts@msn.com

 

 

 

2:21-cv-02834-ALM-EPD Doc #: 1 Filed: 05/27/21 Page: 5 of 7 PAGEID #: 5

Vv. Claims for Relief

A. First Count: Violation of Fourth and Fourteenth Amendment Rights

33) Paragraphs | through 32 above are realleged and incorporated herein.

34) By using excessive force, Defendants Officers violated the privacy and bodily integrity
protected by the Fourth and Fourteenth Amendments of Plaintiff.

35) By the deliberate indifference to the policies, training, supervision, and discipline needed to
prevent Police Officers and mutual aid law enforcement personnel from using excessive force
in circumstances similar to those involving the protests, Defendants City of Columbus and
Chief caused the deprivation of civil rights and injuries to Plaintiff and thereby
violated the Fourth and Fourteenth Amendments.

B. Second Count: Violation of First and Fourteenth Amendment Rights

36) Paragraphs 1 through 35 above are realleged and incorporated herein.

37) By pushing Plaintiff for assembling and exercising her freedom of expression
and attempting to discourage assembly and of Plaintiff and other protestors, Defendants and
Officers violated her rights under the First and Fourteenth Amendments.

38) By their deliberate indifference to the policies, training, supervision, and discipline needed to
prevent police offices and mutual aid law enforcement personnel from retaliating against
speakers and speech they hated, Defendants City of Columbus and Chief caused Plaintiff to
be punished for assembling and exercising her freedom of expression and caused |
the Officers’ attempt to discourage assembly and expression of Plaintiff and other
protestors, and thereby violated the First and Fourteenth Amendments.

C. Third Court: Gross Negligence

39) Paragraphs 1 through 38 above are realleged and incorporated herein.

40) By their willful, wanton, and reckless acts or omissions, including but not limited to, using
excessive force, punishing protestors for their assembly and speech, seeking to discourage
protestors, and/or failing to adopt effective policies or adequately train, supervise, and
discipline Police Officers, Defendants Chief, and Officers committed gross negligence in
dereliction of their duty to preserve and protect the citizens and residents of the City of
Columbus and Franklin County.

D. Fourth Count: Battery
41) Paragraphs 1 through 40 above are realleged and incorporated herein.

 

 
vp

Case

BYRON L. POTTS & CO,, LPA
ATTORNEYS AT LAW

761 5. HIGH STREST
COLUMBUS, OHIO 43206
(614) 228-2154
www. bipotis.com
byronpotts@msn.com

 

 

 

2:21-cv-02834-ALM-EPD Doc #: 1 Filed: 05/27/21 Page: 6 of 7 PAGEID #: 6

42) By their willful, wanton, and reckless acts or omissions, including but not limited to,
engaging in, authorizing, and ratifying excessive force and unlawful arrest and seizure,
Defendant Chief and Officers committed battery under the common law of the State of Ohio.

E. Civil Action for Damages from Criminal Act

43) Paragraphs | through 42 above are realleged and incorporated herein.

44) By their willful, wanton, and reckless acts or omissions constituting criminal acts, including
the battery prohibited by R.C. 2903 and the knowing interference with Plaintiff's civil rights
prohibited by R.C. 2921.45, Defendants Chief, and Officers are liable under R.C. 2307.60 for

injuries by conduct made criminal.
VI. ‘Prayer for Relief

WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

a. declaring that they have violated her civil rights and/or Defendants Chief, and Officers
have been grossly negligent toward them and inflicted injuries by conduct made criminal and/or
one or more Defendants Officers maliciously prosecuted and battered her;

b. ordering such equitable relief as will make her whole for Defendants’ unlawful conduct
and ensure prospectively that she is protected from future similar conduct; costs; and reasonable
attorneys’ fees;

c. awarding compensatory and, against Chief, and Officers, punitive damages in excess of
$25,000; and |

d. granting such other relief as the Court may deem appropriate.

Respectfully submitted
Byron L. Potts & Co., L. P. A.

/s/ Byron L Potts

Byron L. Potts (0040246)
Attorney for Plaintitf

761 South High Street
Columbus, Ohio 43206
614/228-2154
byronpotts@msn.com

 

 

 
 

vp

Cas@t 2:21-cv-02834-ALM-EPD Doc #: 1 Filed: 05/27/21 Page: 7 of 7 PAGEID #: 7

JURY DEMAND

Plaintiff demands a trial by jury on all issues and defenses triable to jury.

/s/ Byron L. Potts
Byron L. Potts (0040246)
Attomey for Plaintiff

BYRON L. POTTS & CO, LPA
ATTORNEYS AT LAW
761 §. HIGH STREET
COLUMBUS, OHIO 43206
(614) 228-2154
www. blpotts.com
byronpotts@msn.com

 

 

 

 
